Putnam Global Sector Fund Before you invest, you may wish to review the fund’s prospectus, which contains more information about the fund and its risks. You may obtain the prospectus and other information about the fund, including the statement of additional information (SAI) and most recent reports to shareholders, at no cost by visiting putnam.com/funddocuments, calling 1-800-225-1581, or e-mailing Putnam at funddocuments@putnam.com. The fund’s prospectus and SAI, both dated 2/28/13, are incorporated by reference into this summary prospectus. Goal Putnam Global Sector Fund seeks capital appreciation. Fees and expenses The following table describes the fees and expenses you may pay if you buy and hold shares of the fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in Putnam funds. More information about these and other discounts is available from your financial advisor and in How do I buy fund shares? beginning on page 21 of the fund’s prospectus and in How to buy shares beginning on page II-1 of the fund’s statement of additional information (SAI). Shareholder fees (fees paid directly from your investment) Maximum deferred sales charge Maximum sales charge (load) (load) (as a percentage of original imposed on purchases (as a purchase price or redemption Share class percentage of offering price) proceeds, whichever is lower) Class A 5.75% 1.00%* Class B NONE 5.00%** Class C NONE 1.00%*** Class M 3.50% 0.65%* Class R NONE NONE Class Y NONE NONE 2 Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Total annual fund operating Distribu- Total expenses tion and Acquired annual after service fund fund Expense expense Share Manage- (12b-1) Other fees and operating reimburse- reimburse- class ment fees fees expenses expenses expenses ment**** ment Class A 0.00% 0.25% 1.31% 1.12% 2.68% (1.31)% 1.37% Class B 0.00% 1.00% 1.31% 1.12% 3.43% (1.31)% 2.12% Class C 0.00% 1.00% 1.31% 1.12% 3.43% (1.31)% 2.12% Class M 0.00% 0.75% 1.31% 1.12% 3.18% (1.31)% 1.87% Class R 0.00% 0.50% 1.31% 1.12% 2.93% (1.31)% 1.62% Class Y 0.00% N/A 1.31% 1.12% 2.43% (1.31)% 1.12% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. **** Reflects Putnam Investment Management, LLC’s contractual obligation to limit certain fund expenses through 2/28/2014. This obligation may be modified or discontinued only with approval of the Board of Trustees. Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Only the first year of each period in the example takes into account the expense reimbursement described above. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $706 $1,242 $1,803 $3,323 Class B $715 $1,232 $1,872 $3,454 Class B (no redemption) $215 $932 $1,672 $3,454 Class C $315 $932 $1,672 $3,624 Class C (no redemption) $215 $932 $1,672 $3,624 Class M $533 $1,178 $1,846 $3,626 Class R $165 $783 $1,427 $3,159 Class Y $114 $632 $1,177 $2,667 3 Portfolio turnover The fund pays transaction-related costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher turnover rate may indicate higher transaction costs and may result in higher taxes when the fund’s shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or the above example, affect fund performance. The fund’s turnover rate in the most recent fiscal year was 50%. Investments, risks, and performance Investments We allocate the fund’s assets among eight Putnam global sector funds to provide exposure to sectors of the global market in approximately the same proportions as the sector weightings in the MSCI World Index. Each underlying fund is a non-diversified fund concentrating in the market sector specified in its name, and each invests mainly in common stocks (growth or value stocks or both) of large and midsize companies worldwide that we believe have favorable investment potential. Each underlying fund may invest in emerging markets, use derivatives, such as futures, options, foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes, and engage in short sales of securities. We seek to rebalance the fund’s allocations monthly to remain in alignment with the index. The following table shows the fund’s approximate allocations to the underlying funds as of 12/31/2012: Approximate Approximate allocation as allocation as Underlying fund of 12/31/12 Underlying fund of 12/31/12 Putnam Global Putnam Global Natural Consumer Fund 21.48% Resources Fund 16.99% Putnam Global Putnam Global Financials Fund 20.11% Technology Fund 11.92% Putnam Global Putnam Global Health Care Fund 10.48% Telecommunications Fund 3.82% Putnam Global Putnam Global Industrials Fund 10.94% Utilities Fund 3.45% We may also invest in money market securities or affiliated money market or short-term fixed income funds for cash management. Risks It is important to understand that you can lose money by investing in the fund. Our allocation of investments among the underlying funds may hurt performance. In addition, the fund’s performance is subject to the risks that may affect the performance of the underlying funds, which are as follows. The prices of stocks in an underlying fund’s portfolio may fall or 4 fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. An underlying fund’s policy of concentrating on a limited group of industries and an underlying fund’s “non-diversified” status, which means the underlying fund has the ability to invest a greater percentage of its assets in fewer issuers than a “diversified fund”, can increase the underlying fund’s vulnerability to adverse developments affecting a single issuer, which may result in greater losses and volatility. The value of international investments traded in foreign currencies may be adversely impacted by fluctuations in exchange rates. International investments, particularly emerging markets, may carry risks associated with potentially less stable economies or governments, (such as the risk of seizure by a foreign government, the imposition of currency or other restrictions), or high levels of inflation or deflation, and may be illiquid. An underlying fund’s use of derivatives may increase these risks by increasing investment exposure or, in the case of many over-the-counter investments, because of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. An underlying fund’s use of short selling may result in losses if the securities appreciate in value. The fund may not achieve its goal, and it is not intended to be a complete investment program. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance The performance information below gives some indication of the risks associated with an investment in the fund by showing the fund’s performance year to year and over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. Monthly performance figures for the fund are available at putnam.com. 5 Average annual total returns after sales charges (for periods ending 12/31/12) Since inception Share class 1 year (3/31/10) Class A before taxes 11.21% 3.50% Class A after taxes on distributions 10.34% 2.52% Class A after taxes on distributions and sale of fund shares 8.54% 2.75% Class B before taxes 12.14% 3.96% Class C before taxes 16.04% 4.96% Class M before taxes 13.18% 3.88% Class R before taxes 17.65% 5.48% Class Y before taxes 18.32% 6.04% MSCI World Index (ND) (no deduction for fees, expenses or taxes other than withholding taxes on reinvested dividends) 15.83% 6.35% After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Your fund’s management Investment advisor Putnam Investment Management, LLC Portfolio managers Aaron Cooper, Director, Global Equity Research, portfolio manager of the fund since 2011 Sheba Alexander, Analyst, portfolio manager of the fund since 2012 Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 Jacquelyne Cavanaugh, Analyst, portfolio manager of the fund since 2012 Kelsey Chen, Analyst, portfolio manager of the fund since 2010 Steven Curbow, Analyst, portfolio manager of the fund since 2010 Christopher Eitzmann, Analyst, portfolio manager of the fund since 2012 Brian Hertzog, Analyst, portfolio manager of the fund since 2012 Vivek Gandhi, Analyst, portfolio manager of the fund since 2010 Greg Kelly, Analyst, portfolio manager of the fund since 2012 David Morgan, Analyst, portfolio manager of the fund since 2010 Ferat Ongoren, Analyst, portfolio manager of the fund since 2010 Nathaniel Salter, Analyst, portfolio manager of the fund since 2010 Walter Scully, Analyst, portfolio manager of the fund since 2010 Di Yao, Analyst, portfolio manager of the fund since 2012 6 Purchase and sale of fund shares You can open an account, purchase and/or sell fund shares, or exchange them for shares of another Putnam fund by contacting your financial advisor or by calling Putnam Investor Services at 1-800-225-1581. When opening an account, you must complete and mail a Putnam account application, along with a check made payable to the fund, to: Putnam Investor Services, P.O. Box 8383, Boston, MA 02266-8383. The minimum initial investment of $500 is currently waived, although Putnam reserves the right to reject initial investments under $500 at its discretion. There is no minimum for subsequent investments. You can sell your shares back to the fund or exchange them for shares of another Putnam fund any day the New York Stock Exchange (NYSE) is open. Shares may be sold or exchanged by mail, by phone, or online at putnam.com. Some restrictions may apply. Tax information The fund’s distributions will be taxed as ordinary income or capital gains unless you hold the shares through a tax-advantaged arrangement, in which case you will generally be taxed only upon withdrawal of monies from the arrangement. Financial intermediary compensation If you purchase the fund through a broker/dealer or other financial intermediary (such as a bank or financial advisor), the fund and its related companies may pay that intermediary for the sale of fund shares and related services. Please bear in mind that these payments may create a conflict of interest by influencing the broker/dealer or other intermediary to recommend the fund over another investment. Ask your advisor or visit your advisor’s website for more information. Additional information, including current performance, is available at putnam.com/funddocuments, by calling 1-800-225-1581, or by e-mailing Putnam at funddocuments@putnam.com. 7
